FILED
                             NOT FOR PUBLICATION                             APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10277

               Plaintiff - Appellee,              D.C. No. 4:02-cr-40212-DLJ

  v.
                                                  MEMORANDUM *
ASTARTE DAVIS-RICE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Northern District of California
                     D. Lowell Jensen, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Astarte Davis-Rice appeals pro se from the district court’s order denying her

petition for early termination of supervised release pursuant to 18 U.S.C.

§ 3583(e). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Davis-Rice contends that the district court erred by determining that early

termination of supervised release was unwarranted. We disagree. The district

court properly acted within its discretion by relying upon the recommendation of

the Probation Officer that Davis-Rice’s conduct during supervised release was not

so exceptionally good as to warrant early termination. See United States v. Miller,

205 F.3d 1098, 1101 (9th Cir. 2000); United States v. Weber, 451 F.3d 552, 557

(9th Cir. 2006) (explaining that a district court has “significant discretion” in its

decisions concerning supervised release).

      We decline to consider facts and arguments raised by Davis-Rice for the first

time on appeal. See United States v. Cade, 236 F.3d 463, 467 (9th Cir. 2000).

      AFFIRMED.




                                            2                                     09-10277